Response to Amendment
The proposed amendment amends claim 1 to include the limitation “providing an internal steam generator that comprises a vessel; and opening a water feed valve to allow water into the vessel when the water level drops below a lower control point, and closing the water feed valve when the water level reaches an upper control point, thereby maintaining a water level of the water in the vessel between the lower control point and the upper control point, while the fuel cell system is in active operation, maintaining the water in the vessel at a stand-by temperature between about 80°C and about 90°C, and while the fuel cell system is not in active operation, heating the water in the vessel from the stand-by temperature to a temperature at or above a vaporization temperature of the water using a heating element to generate steam, and using the steam in a reforming reaction within the fuel cell system”.  This amendment changes the scope of the claims and therefore raises new issues that would require further search and/or consideration.
/T.S.C/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729